                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 TORAN V. PETERSON,

        Plaintiff,
                                                                     Case No. 1:19-cv-145
 v.
                                                                     HON. JANET T. NEFF
 UNKNOWN DESROCHERS, et al.,

        Defendants.
 ____________________________/

                                             ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a Motion for Summary Judgment (ECF No. 77). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on March 16, 2021 (ECF No. 103), recommending that

the motion be granted in part and denied in part. The Report and Recommendation was duly served

on the parties. On three occasions, the Court extended the deadline to file objections to the Report

and Recommendation. See ECF Nos. 109, 111, & 113. No objections have been filed. See 28

U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 103) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 77) is

GRANTED IN PART AND DENIED IN PART. Specifically, the motion is denied with regard

to the excessive force claims against Defendants Desrochers and Toogood; the motion is granted

with regard to the deliberate indifference claims against Defendants Toogood and Lake; and the

official capacity claims are dismissed.


Dated: June 24, 2021                                           /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
